Name: 75/578/EEC: Commission Decision of 30 June 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing;  Europe
 Date Published: 1975-09-30

 Avis juridique important|31975D057875/578/EEC: Commission Decision of 30 June 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 253 , 30/09/1975 P. 0045 - 0048COMMISSION DECISION of 30 June 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (75/578/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 70/457/EEC (1) of 29 September 1970 on the common catalogue of varieties of agricultural plant species, as last amended by Council Directive No 73/438/EEC (2) of 11 December 1973, and in particular Article 15 (2) thereof; Having regard to the application lodged by the Grand Duchy of Luxembourg; Whereas under Articles 15 (1), 16 and 17 of the said Directive, seed and propagating material of varieties of agricultural plant species, which have been officially accepted in one or more of the original Member States in accordance with principles corresponding to those of the said Directive, are, after 31 December 1974, no longer subject to any marketing restrictions relating to variety within the Community as originally constituted; Whereas however Article 15 (2) of the said Directive provides that a Member State may be authorised upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the Grand Duchy of Luxembourg has applied for such authorization in respect of several varieties of fodder plants, cereals and potatoes; Whereas the Commission by its Decision of 30 December 1974 (3) extended the period provided for in the said Article 15 (1) for the Grand Duchy of Luxembourg beyond 31 December 1974 until 30 June 1975, in respect of these varieties, with or without qualifications; Whereas the Commission has meanwhile completed its examination of the Luxembourg application with regard to these varieties; Whereas the varieties King, Olympia, Tiran (timothy) and the varieties of oats, durum wheat and maize listed in the application have not been the subject of official growing trials in the Grand Duchy of Luxembourg in view of the Luxembourg application; Whereas the varieties of oats concerned are of the non-alternative winter type ; whereas the varieties of maize concerned have an FAO maturity class index of 300 or over ; whereas it is well known that varieties of non-alternative winter oats, varieties of durum wheat and varieties of maize which have an FAO maturity class index of 300 or over are at present not yet suitable for cultivation in the Grand Duchy of Luxembourg (Article 15 (3) (c), second case of the said Directive); Whereas the other varieties listed in this Decision have been the subject of official growing trials in the Grand Duchy of Luxembourg ; whereas the results of these trials have led the Grand Duchy of Luxembourg to decide that their value for cultivation or use is inferior to other comparable varieties accepted in the Grand Duchy of Luxembourg; Whereas the other Member States have accepted these results for the varieties Rina, Tetraflorum (Italian Ray grass) Lofar, Melusine (Timothy), Weiristenta (red clover), von Kamekes (white clover) ; whereas it is therefore clear that these varieties do not produce results in the Grand Duchy of Luxembourg which, with respect to their qualities taken as a whole as regards their value for cultivation or use, correspond to those obtained from a comparable variety accepted there (Article 15 (3) (c), first case thereof); Whereas, in respect of the other varieties listed in this Decision, the results of the trials show that they do not produce results in the Grand Duchy of Luxembourg which with respect to their qualities taken as a whole as regards their value for cultivation or use, correspond to those obtained from a comparable variety accepted there (Article 15 (3) (c), first case thereof) ; whereas, on the other hand, in respect of the variety Angeliter Elbo (red clover), this is established as a type of late red clover which is well known at present not yet to be suitable for cultivation in the Grand Duchy of Luxembourg (Article 15 (3) (c), second case thereof); (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 356, 27.12.1973, p. 79. (3)OJ No L 32, 5.2.1975, p. 41. Whereas therefore the application of the Grand Duchy of Luxembourg in respect of all these varieties should be granted in full ; whereas account should also be taken of the fact that some of these varieties are acceptable for the Grand Duchy of Luxembourg provided their seed is not intended for the production of fodder plants; Whereas other varieties are no longer included in the Luxembourg application; Whereas the measure provided for in this Decision is in accordance with the Opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The Grand Duchy of Luxembourg shall be authorized to prohibit the marketing in all of its territory of seed of the following varieties listed in the 1975 Common Catalogue of varieties of agricultural plant species: I. Fodder plants 1. Dactylis glomerata Germinal Taurus 2. Festuca pratensis Dufa Enbela Festina Largo Wendelmoed 3. Lolium multiflorum a) alternativum Eclata b) non alternativum Amenda Fat Hesa Optima Rina Tedis Tetraflorum 4. Lolium perenne Animo Combi Doublet Hunsballe Petra (Havier) Premo Raidor Real Splendor 5. Phleum pratense Barmoti Eskimo King Lofar Melusine Olympia Tiran Topas Ãtofte 6. Trifolium pratense Angeliter Elbo Heges Hohenheimer Levezou OberhaunstÃ ¤dter Violettsamiger Titus 71 Weiristenta (Resistenta) 7. Trifolium repens von Kamekes II. Cereals 1. Avena sativa Avoine d'Hiver du Prieure Blancheneige Maris Quest Pendrwm (Pendrum) Penlarth 2. Triticum durum All varieties at present listed in the common catalogue of varieties. 3. Zea mais 951 J A 728 Adour 500 Adour 560 Anjou 306 Anjou 360 Anjou 450 Anjou 500 Anjou 510 Apollo 125 Apollo 133 Apollo 136 Asgrow 33 Asgrow 46 Asgrow 55 Asgrow 66 Asgrow 72 Asgrow 90 B Asgrow 153 W Asgrow 6215 A Asgrow ASC 95 Asgrow ASX 58 Asgrow ATC 79 Asgrow rusticus Asgrow Supercross ATC 57 Attila BC 420 BC 490 Cargill 444 Cargill 555 A Cargill 608 Cargill Real 350 Cervino W Ciclope Cise 2 V 8 Cise 2 X 1 Cise 2 X 3 Cise 380 Cise 480 Cise 780 Cise OP 2 Cise X 6 Colorcim Funk's G 330 Colorcim Funk's G 377 Danubia Dekalb 238 Dekalb 404 (Dekalb XL 306) Dekalb 666 Dekalb 805 Dekalb Brach 1 Dekalb DF 48 Dekalb DF 58 Dekalb DF 686 Dekalb Silage 220 Dekalb Silage 440 Dekalb Silage 1051 Dekalb XL 24 Dekalb XL 38 Dekalb XL 71 Dekalb XL 316 Dekalb XL 342 Dekalb XL 361 (Dekalb 12) Dekalb XL 363 Dekalb XL 707 Ercole Ercole H Felsinea 650 Felsinea Z 4 Felsinea Z 5 Funk's G 10 A Funk's G 33 Funk's G 50 Funk's G 77 Funk's G 433 Funk's G 4411 Funk's G 4444 Waxy Funk's G 4652 Funk's G 6719 Funk's G 18500 Funk's G 18503 Funk's G 18504 Funk's G 19207 Funk's G 20220 Funk's G Best Funk's G Fast Funk's G King Funk's G Lider Funk's G Lion Funk's G Lord Funk's G President Funk's G Rock W Funk's G Rock W 3 Funk's G Start Funk's G Strong (Funk's G 4384) Funk's G Top Funk's G Vitrocim Gransile Hice 3670 (Pioneer Hice 3670) IGR 340 IGR 450 Indiana 750 A INRA 300 (InraspÃ ¤t) INRA 310 INRA 321 (InraweiÃ ) INRA 508 INRA 540 Insubria 295 A Insubria 300 Insubria 305 Insubria 511 Insubriat 521 Insubria 620 Insubria 640 Insubria 651 Iowa 4417 Kappa 600 LG 19 Marano Ibrido Maliani Maya 311 Maya 399 Maya 500 Mielmais 50 PAG 30 S PAG 45 PAG 52 S Piave W Pioneer 368 A Pioneer 370 Pioneer 388 Pioneer 3567 Pioneer 3911 Plata TV Polesano 730 Pride 450 Provence 480 Roffi 300 G Saturno TV 23 Saturno TV 37 G Saturno TV 37 R Sfibramais Sile W Silomais 1000 Silomais Sprint Sivam 700 Sivam 800 Sugar 078 Supercross ATC 67 Supercross ATC 75 T 477 Titano U 24 U 39 V 3 G (U 600) U 39 V 3 R U 42 U 42 A United 530 United 550 Verda 2. In respect of the varieties Real, Splendor (Lolium perenne), King, Olympia, Tiran (Phleum pratense) this authorization shall be valid only to the extent that their seed is intended for the production of fodder plants. Article 2 The authorization given in Article 1 shall be withdrawn once it is established that the conditions thereof are no longer satisfied. Article 3 The Grand Duchy of Luxembourg shall notify the Commission of the date from which it is making use of the authorization given under Article 1 and the detailed methods to be followed. The Commission shall inform the other Member States thereof. Article 4 The Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 30 June 1975. For the Commission P.J. LARDINOIS Member of the Commission